 

Exhibit 10.01

 



CONSULTING AGREEMENT

 

This CONSULTING Agreement (this “Agreement”), entered into this 5th day of
February, 2019 (the “Effective Date”), sets forth the arrangement between David
Lenigas, an individual residing at Apt 012, Le Cimabue, 16 Quai Jean-Charles
Rey, Fontvieille, Monaco 98000 (“Consultant”), and Generation Alpha, Inc., a
Nevada corporation with its principal place of business located at 853 Sandhill
Avenue, Carson, California 90746 (the “Company”), with respect to compensation
to which Consultant may become entitled under the terms and conditions set forth
in this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, upon the Effective Date of this Agreement, the Consultant is joining
the board of directors of the Company; and

 

WHEREAS, Company desires to obtain services from the Consultant as an
independent contractor in connection with its business and operations, and
Consultant desires to provide such services, upon the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties herein contained and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by each of the parties hereto,
it is agreed as follows:

 

1. Consulting Arrangement. The Company hereby contracts for the services of
Consultant and Consultant agrees to perform such duties and responsibilities and
to render advice and consulting as may be requested by the Company from time to
time during the term of this consulting arrangement in connection with the
Company’s business. Without limiting the generality of the foregoing, Consultant
will assist the Company with marketing, brand and Company promotion, investor
and public relations (the “Services”).

 

All Services provided by the Consultant hereunder shall be carried out to the
best of his ability and in conformity with any oral or written instructions of
the Company. Consultant shall devote such business time and energies as required
to enable Consultant to fulfill his obligations hereunder. Consultant may not
utilize any employees, consultants, sub-contractors or other persons to perform
any of the Services hereunder without the prior written consent of the Company.

 

2. Compensation and Term; Expense Reimbursement.

 

  (a) This Agreement shall become effective as of the Effective Date and, unless
sooner terminated in accordance herewith, shall expire two years from the
Effective Date with an option to renew on a monthly basis by the Company. The
period from the Effective Date until such expiration or earlier termination is
referred to herein as the “Consulting Period”. For services hereunder, the
Company shall pay the Consultant $13,000 per month. In addition, the Company
agrees to issue to the Consultant such number of restricted shares of the
Company’s common stock equal to two percent (2%) of the Company’s then total
shares of common stock issued and outstanding upon the Company’s common stock
reaching a Market Capitalization (as hereinafter defined) of $76 million for ten
(10) consecutive trading days, and for each additional $76 million Market
Capitalization achieved for ten (10) consecutive trading days, up to a Market
Capitalization of $380 million (for a total of 10% of equity compensation)
during the Consulting Period. In addition, if the Company enters into a binding
agreement for a Change in Control (as hereinafter defined) transaction during
the Consulting Period or within six months from the end of the Consulting
Period, where the Enterprise Value (as hereinafter defined) equals or exceeds a
minimum value of $500 million (the “Enterprise Value Threshold”), then upon the
successful closing of the Change in Control transaction, the Company shall pay
the Consultant a sale bonus equal to five percent (5%) of the Enterprise Value
(the “Sale Bonus”), in cash or stock, consistent with the type of consideration
received in the Change in Control transaction.

 

 

 

 

  (b) As used in this Agreement, the following terms shall have the following
meanings:

 

  (i) “Change in Control Transactions” means and includes each of the following

 

  (A) a transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act),
of securities of the Company possessing fifty percent (50%) or more of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or         (B) the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (A) a merger, consolidation, reorganization, or
business combination or (B) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (C) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

  (1) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least sixty percent
(60%) of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and         (2) after which no
person or group beneficially owns voting securities representing forty percent
(40%) or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this clause
(2) as beneficially owning forty percent (40%) or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

 

2

 

 

  (ii) “Enterprise Value” means in the case of a Change in Control in which
consideration is payable to the Company in respect of its assets or business,
the total cash and non-cash (including, without limitation, the assumption of
debt) consideration received by the Company, net of any fees and expenses in
connection with the transaction; or in the case of a Change in Control in which
consideration is payable to the Company’s stockholders, the total cash and
non-cash (including, without limitation, the assumption of debt) consideration
payable to the Company’s stockholders net of any fees and expenses in connection
with the transaction. In the event that less than 100% of the stock or assets of
the Company is purchased in the Change in Control transaction, the Enterprise
Value shall be extrapolated from the percentage of the Company’s capital stock
or assets impacted in such Change in Control transaction to determine if the
Enterprise Value Threshold was met, but the Sale Bonus shall be calculated based
on the actual consideration received by the Company or shareholders, as the case
may be; and         (iii) “Market Capitalization” means the value of the
Company’s common stock, determined by multiplying (1) the total number of shares
of common stock publicly reported as issued and outstanding by (2) the closing
price of the Company’s common stock, provided, that, such Market Capitalization
milestone must be achieved for ten (10) consecutive trading days.

 

  Notwithstanding the foregoing, a transaction shall not constitute a “Change in
Control” if: (i) its sole purpose is to change the state or Country of the
Company’s incorporation; (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; (iii) it
constitutes the Company’s initial public offering of its securities; or (iv) it
is a transaction effected primarily for the purpose of financing the Company
with cash (as determined by the board of directors in good faith and without
regard to whether such transaction is effectuated by a merger, equity financing
or otherwise).

 

  (c) Consultant shall provide the Company with an executed Form W-9 (or Form
W-8BEN) upon execution of this Agreement and shall not be entitled to receive
any compensation hereunder unless and until such Form W-9 (or Form W-8BEN) is
provided to the Company.         (d) Notwithstanding anything to the contrary
contained herein, either party may terminate this Agreement at any time after
one year from the Effective Date with at least 30 days’ prior written notice to
the other party. In the event that the Consultant is in breach of the terms and
conditions of this Agreement, the Company may immediately terminate this
Agreement, unless such breach may be remedied, in which case the Company may
terminate this Agreement if such breach has not been remedied to the Company’s
satisfaction within five (5) days of written notice to the Consultant of such
breach. The monthly consulting fee shall be pro-rated to the date of
termination.         (e) Company shall reimburse Consultant promptly for any and
all expenses reasonably incurred in connection with its performance of the
Services. Reimbursement shall be conditioned on proper documentation in
accordance with Company’s policies applicable to its employees generally.

 

3. Independent Contractor Relationship. This Agreement is intended to create an
independent contractor relationship between Consultant and Company, which is
described in Section 3508 of the Internal Revenue Service Code, and shall be
interpreted to effectuate such intent between the parties.

 

  (a) No Taxes Withheld from Compensation. Company will not withhold any taxes
from any compensation paid to Consultant according to this Agreement. It is
acknowledged and agreed by the parties that Company has not, is not, and shall
not be obligated to make, and that it is the sole responsibility of Consultant
to make, in connection with compensation paid to Consultant according to this
Agreement, all periodic filings and payments required to be made in connection
with any withholding taxes, FICA taxes, Federal unemployment taxes, and any
other federal, state or local taxes, payments or filings required to be paid,
made or maintained.

 

3

 

 

  (b) Consultant Controls Time and Effort. It is agreed that Company is
interested only in the ultimate results of Consultant’s activities pursuant to
this Agreement and that Consultant shall have exclusive control over the time
and effort invested by Consultant pursuant to this Agreement and the manner and
means of Consultant’s performance under this Agreement, provided, however, that
the Consultant shall meet such project deadlines as established by the Company
from time to time.         (c) Independence from Company. The parties further
agree that Consultant shall have no control or supervision over Company’s
employees, officers, directors, representatives or affiliates. Consultant will
not represent that it is an employee of Company. Consultant shall at all times
represent himself and be construed as independent of Company. Consultant shall
not, under any circumstances, be deemed to be a servant or employee of Company
for any purpose, including for Federal tax purposes. Consultant’s relationship
to Company is that of an independent contractor, and nothing in this Agreement
shall constitute this Agreement as a joint venture or partnership between
Consultant and the Company. Consultant shall have no authority to bind Company
or any of its employees, officers, directors, representatives or affiliates by
any promise or representation, oral or otherwise, unless specifically authorized
in a writing bearing an authorized signature of a Company officer, director or
representative.

 

4. Confidential Information. Consultant acknowledges that, pursuant to this
Agreement, it may be given access by the Company or its affiliates to, or may
become acquainted as a result of its services hereunder with, certain
proprietary information, trade secrets or both, of the Company and its
affiliates (collectively, the “Confidential Information”). Consultant
acknowledges and agrees that it acquires no ownership interest in such
information by reason of its disclosure to him under this Agreement.

 

5. Nondisclosure of Confidential Information. During and following the
Consulting Period, the Consultant will hold in confidence the Confidential
Information and shall not in any manner, either directly or indirectly, use,
divulge, disclose or communicate to any person or entity any of the Confidential
Information except with the specific prior written consent of the Company or
except as otherwise expressly permitted by the terms of this Agreement.
Consultant expressly agrees that the Confidential Information affects the
successful and effective conduct of Company’s business and its good will and
that any breach of the terms of this Section by Consultant is a breach of this
Agreement.

 

The Consultant recognizes that, as between the Company and the Consultant, any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”), whether or not developed by the Consultant, are the
exclusive property of the Company. Upon termination of this Agreement by either
party, or upon the request of the Company during the Consulting Period, the
Consultant shall return to the Company, or destroy (and certify to such
destruction in writing to the Company), all of the Proprietary Items in the
Consultant’s possession or subject to the Consultant’s control, and the
Consultant shall not retain any copies, abstracts, sketches, or other physical
embodiment of any of the Proprietary Items.

 

6. Exceptions to Nondisclosure. Notwithstanding anything to the contrary
contained in this Agreement, Consultant shall not be prohibited from disclosing
to third parties, or using without the prior written consent of Company,
information that (a) was, on the date of this Agreement, generally known to the
public, (b) is as of the date of this Agreement known to Consultant, as
evidenced by written records in the possession of Consultant, (c) is
subsequently disclosed to Consultant by a third party who is in lawful
possession of such information and is not under an obligation of confidence, (d)
is disclosed by Company to third parties generally without restriction on use
and disclosure, or (e) is required to be disclosed by law or a final order of a
court or other governmental agency or authority of competent jurisdiction,
provided, however, reasonable notice prior to any disclosure as required by
applicable law or court process shall be given to Company which would allow
Company sufficient time to attempt to obtain injunctive relief in respect to
such disclosure.

 

4

 

 

7. Work for Hire; Ownership of Work Product.

 

  (a) “Work Product” means all computer software, designs, ideas, discoveries,
works of authorship, products, programs, procedures, formulae, processes,
manufacturing techniques, graphic design, interfaces, inventions, improvements
and ideas, conceived, created, developed or reduced to practice by Consultant,
alone or with others, which arise out of or are created in connection with the
Services during the Consulting Period. The Company and the Consultant
understand, acknowledge and agree that all Work Product shall be deemed “work
for hire” within the meaning of the U.S. Copyright Laws and that the Company
shall be deemed the Author thereof and Owner of all rights therein and thereto,
including without limitation the copyright thereof and all derivative works
thereto throughout the world in all media in perpetuity.         (b) To the
extent any of Consultant’s Work Product is not deemed “work for hire”,
Consultant hereby irrevocably assigns, conveys and otherwise transfers to the
Company, and its respective successors and assigns, all rights, title and
interest worldwide in and to the Work Product and all proprietary rights
therein, including, without limitation, all copyrights, trademarks, design
patents, trade secret rights, moral rights, and all contract and licensing
rights, and all claims and causes of action of any kind with respect to any of
the foregoing, whether now known or hereafter to become known.         (c) In
the event Consultant has any rights in and to the Work Product that cannot be
assigned to the Company, Consultant hereby unconditionally and irrevocably
waives the enforcement of all such rights, and all claims and causes of action
of any kind with respect to any of the foregoing against the Company, its
distributors and customers, whether now known or hereafter to become known and
agrees, at the request and expense of the Company and its respective successors
and assigns, to consent to and join in any action to enforce such rights and to
procure a waiver of such rights from the holders of such rights.         (d) In
the event Consultant has any rights in and to the Work Product that cannot be
assigned to the Company and cannot be waived, Consultant hereby grants to
Company, and its respective successors and assigns, an exclusive, worldwide,
royalty-free license during the term of the rights to reproduce, distribute,
modify, publicly perform and publicly display, with the right to sublicense and
assign such rights in and to the Work Product including, without limitation the
right to use in any way whatsoever that Work Product. Consultant retains no
rights to use the Work Product and agrees not to challenge the validity of the
ownership by the Company in the Work Product.         (e) Consultant agrees to
assist the Company in any reasonable manner to obtain and enforce for the
Company’s benefit patents, copyrights, and other property rights covering the
Work Product in any and all countries. Consultant agrees to execute, when
requested, patent, copyright, or similar applications and assignments to the
Company, and any other lawful documents deemed necessary by the Company to carry
out the purpose of this Agreement. Consultant further agrees that the
obligations and undertaking stated in this Section 7(e) will continue beyond the
termination of Consultant’s service to the Company.         (f) In the event
that the Company is unable for any reason whatsoever to secure Consultant’s
signature to any lawful and necessary document required to apply for or execute
any patent, copyright, or other applications with respect to any Work Product
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his or her
agents and attorneys-in-fact to act for and in his or her behalf and instead of
Consultant, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights therein with the same legal force and effect as if
executed by Consultant.

 

5

 

 

8. Representations and Warranties. Consultant represents and warrants to the
Company that:

 

  (a) He has the power, authority, and legal capacity to enter into and to
perform this Agreement;         (b) this Agreement when executed and delivered
by the Consultant will be a legal, valid and binding obligation enforceable
against the Consultant in accordance with its terms;         (c) [Intentionally
omitted]         (d) unless covered by an appropriate agreement between any
third party and the Company, the Consultant shall not engage in any activities
or use any facilities in the course of providing the Services, which could
result in the claims of ownership to any Work Product made by such third party;
        (e) neither the execution and delivery by the Consultant of this
Agreement, nor the performance by the Consultant of the Services contemplated
hereby, will conflict with, result in a breach of, constitute (with or without
due notice or lapse of time or both) a default under, result in the acceleration
of obligations under, create in any party the right to terminate, modify or
cancel, or require any notice, consent or waiver under, any contract or
instrument to which the Consultant is a party or by which the Consultant is
bound (including any agreements relating to the confidential or proprietary
information of a third party);         (f) except for material specifically
identified by the Consultant in a written notice to the Company and specifically
acknowledged by the Company in writing as either (i) material in the public
domain or (ii) material from other works as may be included with the written
permission of the owners of all rights therein, the Services and the Work
Product is and shall be original to Consultant, and no Person (other than the
Company) has or shall have any rights thereto. For purposes of this Agreement,
“Person” means any individual, partnership, corporation, limited liability
company, association, joint venture, organization, trust or other entity;      
  (g) no portion of the Work Product infringes or misappropriates or will
infringe or misappropriate any Intellectual Property Rights of any other Person,
violates or will violate any right of privacy or any property rights of any
Person, or is or will be libelous or obscene. For purposes of this Agreement,
“Intellectual Property Rights” means all United States and foreign letter
patent, patents, patent applications, trademarks, service marks, trade names,
brand names, logos and other trade designations (including unregistered names
and marks), trademark and service mark registrations and applications,
copyrights, copyright registrations and applications, inventions (both
patentable and unpatentable), invention disclosures, protected formulae,
formulations, processes, methods, substances, trade secrets, computer software
and firmware, computer programs and source codes, manufacturing research and
similar technical information, engineering know how, customer and supplier
information, assembly and test data drawings, hardware and software designs,
royalty rights and other similar items or proprietary rights therein.

 

9. Indemnification. Consultant agrees to indemnify and hold harmless the
Company, its affiliates and its and their respective directors, officers,
partners, members, managers, employees, and agents (each, an “Indemnified
Party”), against and in respect of all losses, liabilities, obligations,
damages, deficiencies, actions, suits, proceedings, demands, assessments,
orders, judgments, costs and expenses (including the reasonable fees,
disbursements and expenses of attorneys and consultants) of any kind or nature
whatsoever to the extent sustained, suffered or incurred by or made against any
Indemnified Party, to the extent based upon, arising out of or in connection
with: (a) any breach of this Agreement, or (b) any infringement or
misappropriation of any Intellectual Property Rights in connection with the Work
Product (including its use by the Company and its direct or indirect customers
or licensees).

 

6

 

 

10. Injunctive Relief and Damages. Consultant acknowledges and agrees that the
covenants and obligations of Consultant set forth in Section 5 with respect to
confidentiality relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, Consultant agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Consultant from committing any violation of
the covenants and obligations referred to in Section 7. These injunctive
remedies are cumulative and in addition to any other rights and remedies the
Company may have at law or in equity. Nothing contained in this Section 10 shall
be construed as prohibiting the Company from pursuing any other remedies
available to it for any such breach or threatened breach, including recovery of
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation.

 

11. Governing Law and Jurisdiction. The Company and the Consultant hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the courts of the State of New York, New York County, and of the United
States District Court for the Southern District of New York for any lawsuits,
actions or other proceedings arising out of or relating to this Agreement and
agree not to commence any such lawsuit, action or other proceeding except in
such courts. The Company and the Consultant further agree that service of any
process, summons, notice or document by mail, return receipt requested, to the
address of such party set forth above shall be effective service of process for
any lawsuit, action or other proceeding brought against such party in any such
court. The Company and the Consultant hereby irrevocably and unconditionally
waive any objection to the laying of venue of any lawsuit, action or other
proceeding arising out of or relating to this Agreement in the courts of the
State of New York, New York County, and of the United States District Court for
the Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such lawsuit, action or other proceeding brought in any such court has been
brought in an inconvenient forum.

 

12. Severability. If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.

 

13. Waiver. The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.

 

14. Assignability. This Agreement shall not be assignable by either party except
that the Company may assign any or all of its rights and interests hereunder to
one or more affiliates.

 

16. Amendment. This Agreement may only be amended or modified in a writing
signed by both of the parties and referring to this Agreement.

 

17. Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.

 

18. Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, it is agreed that a court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against any party by reason of the rule of construction that
a document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that both parties have
participated in the preparation of this Agreement.

 



19. Survival. Consultant agrees that the provisions of Sections 5 – 19 shall
survive expiration or earlier termination of this Agreement for any reasons,
whether voluntary or involuntary, with or without cause, and shall remain in
full force and effect thereafter.

 

20. Execution in Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

[signature page follows]

 



7

 

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

  GENERATION ALPHA, INC.         By: /s/ TIFFANY DAVIS   Name: Tiffany Davis  
Title: Chief Operating Officer           /s/ DAVID LENIGAS     David Lenigas

 

8

 

 

